Citation Nr: 1102313	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased initial evaluation for chronic 
lumbar strain with anterior spondylolisthesis, status post 
laminectomy and foraminotomies L4-5 and L5-S1, assigned a 20 
percent disability rating prior to June 7, 2007, a 100 percent 
disability rating from June 7, 2007 to July 31, 2007, and a 20 
percent disability rating from August 1, 2007.  

2.  Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from July 1971 to July 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A 
Notice of Disagreement was filed in April 2008, a Statement of 
the Case was issued in September 2008, and a Substantive Appeal 
was received in September 2008.  

The Veteran testified at a hearing before the Board in July 2010.  
A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at the July 2010 Board hearing that the 
number of incapacitating episodes he has had due to his low back 
disability have increased since his last VA examination in June 
2008 and that his low back range of motion has become more 
limited since his last VA examination in June 2008.  The VA's 
General Counsel has indicated that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that, where the veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination).  Thus, the 
Board is of the opinion that the Veteran should be afforded 
additional VA examination.  

The last supplemental statement of the case (SSOC) was provided 
to the Veteran in November 2008.  Thereafter, additional 
evidence, including VA outpatient treatment records and private 
treatment records related to the Veteran's low back disability, 
were obtained by the RO prior to transfer of the record to the 
Board.  Under the circumstances, this matter must be returned to 
the RO for review of the additional evidence and issuance of a 
SSOC.  38 C.F.R. § 19.37.  There are no legal provisions for 
waiver of evidence received by the RO prior to transfer of the 
file to the Board.  Cf. 38 C.F.R. § 20.1304.  

The issue of a TDIU was raised by the evidence of record.  At the 
July 2010 Board hearing, the Veteran stated that he has not 
worked since 1996 due to his service-connected low back 
disability.  Because of this evidence suggesting unemployability, 
further development is warranted to ascertain whether the 
Veteran's low back disability renders him unemployable.  This 
evidence of record (personal hearing transcript) that suggests 
the Veteran cannot work due to his service-connected disability 
constitutes an informal claim for TDIU.  Where a veteran: (1) 
submits evidence of a medical disability; (2) makes a claim for 
the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that an 
informal claim "identify the benefit sought" has been satisfied 
and VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (VA to "determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 
(2009) (suggesting, in an effective date appeal, that an appeal 
for higher rating somehow includes TDIU, or that a TDIU must 
arise from an increased rating claim, unless it is the veteran 
who raises the TDIU claim). 

The United States Court of Appeals for Veterans Claims has held 
that a TDIU claim may not be denied without producing evidence, 
as distinguished from mere conjecture, that the Veteran's 
disability does not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 
537 (1994).  In Friscia, the Court specifically stated that VA 
has a duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the Veteran's service-
connected disabilities have on the ability to work.  Friscia at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); See also 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2010); Beaty, 6 Vet. App. at 
537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In 
light of the above, the Board finds that the additional VA 
examination must ascertain whether the Veteran is unemployable 
due to occupational impairment of service-connected low back 
disability.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure VCAA compliance with the duty to 
notify on the claim for TDIU by sending the 
Veteran a VCAA letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.

2.  Obtain the Veteran's outpatient 
treatment records from the Biloxi VAMC and 
Panama City CBOC dated from 2009 to the 
present.

3.  The Veteran should be afforded an 
examination by a physician to ascertain the 
severity and manifestations of his service-
connected chronic lumbar strain with 
anterior spondylolisthesis, status post 
laminectomy and foraminotomies L4-5 and L5-
S1, and the degree of impairment this 
disability causes in his capacity for 
performing substantially gainful 
employment.  

The examiner is requested to review all 
pertinent records associated with the 
claims file. 

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected chronic lumbar 
strain with anterior spondylolisthesis, 
status post laminectomy and foraminotomies 
L4-5 and L5-S1, produces in his capacity 
for performing substantially gainful 
employment.  

Lastly, the examiner should also note 
whether there are any neurologic symptoms 
related to the service-connected chronic 
lumbar strain with anterior 
spondylolisthesis, status post laminectomy 
and foraminotomies L4-5 and L5-S1, and if 
so, the nature and extent of those 
symptoms.  

All examination findings should be clearly 
reported.  However, if the requested 
opinion(s) cannot be provided without 
resort to speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in 
the alternative, the claims file, must be 
made available to the examiner for review. 

4.  After the development has been 
completed, adjudicate the claim for an 
increased initial evaluation for chronic 
lumbar strain with anterior 
spondylolisthesis, status post laminectomy 
and foraminotomies L4-5 and L5-S1.  In 
doing so, the RO must consider all evidence 
received since the 2008 SSOC.  Then, 
adjudicate the claim for a TDIU.  If the 
benefits sought remain denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


